DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 7/11/2022.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative Kenneth Smolik on August 8, 2022.

Claims
Please replace claims as following: 
Claim 1 (Currently Amended) A computing platform, comprising:
at least one processor;
a communication interface communicatively coupled to the at least one processor; and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, via the communication interface, from a first device, a request to authorize an event;
identify, based on an analysis of location data, that a plurality of devices is proximate to the first device, wherein the plurality of devices includes a second device;
sequentially link the plurality of devices via successive authentications;
prompt the second device to authenticate the first device, wherein the first and second devices are associated with first and second users, respectively; 
receive, through the second device, an authentication token indicating whether the first device is authenticated;
respond, based on the authentication token, to the request to authorize the event; and
when a risk level of the event is above a first predetermined risk threshold, determine that a supplemental authentication via device-to-device communication over a local network is required, wherein the computing platform:
provides the authentication token to the second device;
determines a first location of the first device and a second location of the second device; and
only when a difference between the first and second locations are within a first predetermined distance, initiates the device-to-device communication between the first and second devices, wherein the communication is enabled by an authentication process to be executed in a background via automatic exchange between the first device and the second device;
in response to the initiating, causing the second device to transmit the authentication token to the first device over the local network; and
in response to the causing, receiving the authentication token from the first device.

Claim 19 (Currently Amended) A method, comprising:
at a computing platform comprising at least one processor, a communication interface, and memory:
receiving, by the at least one processor, via the communication interface, from a first device, a request to authorize an event, wherein the communication interface utilizes a fifth generation cellular network;
identifying, based on an analysis of location data, that a second device is proximate to the first device;
prompting the second device to authenticate the first device, wherein the prompting comprises determining a confidence level associated with the second device, wherein the first and second devices are associated with different users;
receiving, through the second device, an authentication token indicating whether the first device is authenticated; 
responding, based on the authentication token, to the request to authorize the event; and
when a risk level of the event is above a predetermined risk threshold, determine that a supplemental authentication via device-to-device communication over a local network is required, wherein the computing platform:
provides the authentication token to the second device;
determines a first location of the first device and a second location of the second device; and
only when a difference between the first and second locations are within a predetermined distance, initiates the device-to-device communication between the first and second devices, wherein the communication is enabled by an authentication process to be executed in a background via automatic exchange between the first device and the second device;
in response to the initiating, causing the second device to transmit the authentication token to the first device over the local network; and
in response to the causing, receiving the authentication token from the first device.

Claim 20 (Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to:
receive, via the communication interface, from a first device, a request to authorize an event;
identify, based on an analysis of location data, that a plurality of devices is proximate to the first device, wherein the plurality of devices includes a second device;
sequentially link the plurality of devices via successive authentications;
prompt the second device to authenticate the first device, wherein the first and second devices are associated with first and second users, respectively; 
receive, through the second device, an authentication token indicating whether the first device is authenticated;
respond, based on the authentication token, to the request to authorize the event; and
when a risk level of the event is above a predetermined risk threshold, determine that a supplemental authentication via device-to-device communication over a local network is required, wherein the computing platform:
provides the authentication token to the second device;
determines a first location of the first device and a second location of the second device; and
only when a difference between the first and second locations are within a predetermined distance, initiates the device-to-device communication between the first and second devices, wherein the communication is enabled by an authentication process to be executed in a background via automatic exchange between the first device and the second device;
in response to the initiating, causing the second device to transmit the authentication token to the first device over the local network; and
in response to the causing, receiving the authentication token from the first device.












Examiner's Statement of Reason for Allowance

Claims 1-25, 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to authorizing an event by utilizing a high generation cellular network to authenticate a device associated with the event. A computing platform may receive, from a first device, a request to authorize an event. Subsequently, the computing platform may identify, based on an analysis of location data, that a second device is proximate to the first device. The computing platform may then prompt the second device to authenticate the first device. Then, the computing platform may receive, from the second device, an authentication token indicating whether the first device is authenticated. Based on the authentication token, the computing platform may respond to the request to authorize the event.

The closest prior art, as previously recited, are Johansson et al. (US 9,264,419 B1), Copsey (US 2014/0259129 A1), Ligatti et al. (US 9,659,160 B2) and Herskovic et al. (US 9,639,689 B1) in which, Johansson discloses representations of authentication objects are provided for selection via an interface. An authentication object may be generated to include information obtained from one or more sensors of a device. A selected authentication object may contain information sufficient for authentication with a corresponding system. The interface may provide multiple representations of authentication objects that are usable with different service providers. The interface, executed by a first device, may be configured to authenticate a second device; and in which Copsey teaches collaborative authentication of a person based on an interaction with another person. A request for collaborative authentication is sent to the computing device of a person wanting to access a system, including an authentication ID unique to the request. The person collaborates with another person associated with the system and provides the second person with the authentication ID. The second person sends the authentication ID to the system such that the system associates the second person with the first person. Data is sent to the second person in order to challenge the first person. The first person responds to the challenge using the computing device and the system receives the response. The system compares the response to an expected answer and can either allow or deny the first-person access to the system based on the comparison. Co-location may also be verified; and in which Ligatti teaches authentication using an authenticator computing device and at least two registered user devices is described. In operation, the authenticator computing device receives a request to access a resource from one of a plurality of user devices registered to a user. The authenticator computing device generates an authentication challenge in response to the request and the authentication challenge is then transmitted to a subset of the plurality of user devices. One or more of the user devices then subsequently generates and transmits a response to the authentication challenge to the authenticator computing device. The authenticator computing device then determines whether the responses received from the one or more user devices in the subset constitutes a valid response and then grants one or more of the user devices access to the resource if the responses received from the user devices constitutes a valid response to the authentication challenge; and in which Herskovic teaches selecting an authentication challenge when an authentication request is deemed risky. An attack threat determined to be associated with the authentication request acts as a decision factor in the selection of the authentication challenge such that a biometric challenge is selected in the event that the attack threat describes a stolen device and an out-of-band challenge is selected in the event that the attack threat describes a stolen identification credential.
However, none of Johansson et al. (US 9,264,419 B1), Copsey (US 2014/0259129 A1), Ligatti et al. (US 9,659,160 B2) and Herskovic et al. (US 9,639,689 B1), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1, and substantially similar Claim 19 and Claim 20.  For example, none of the cited prior art teaches or suggest the steps of Claim 1 and similarly Claim 19 and Claim 20: receive, via the communication interface, from a first device, a request to authorize an event; identify, based on an analysis of location data, that a plurality of devices is proximate to the first device, wherein the plurality of devices includes a second device; sequentially link the plurality of devices via successive authentications; prompt the second device to authenticate the first device, wherein the first and second devices are associated with first and second users, respectively; receive, through the second device, an authentication token indicating whether the first device is authenticated; respond, based on the authentication token, to the request to authorize the event; and when a risk level of the event is above a first predetermined risk threshold, determine that a supplemental authentication via device-to-device communication over a local network is required, wherein the computing platform: provides the authentication token to the second device; determines a first location of the first device and a second location of the second device; and only when a difference between the first and second locations are within a first predetermined distance, initiates the device-to-device communication between the first and second devices, wherein the communication is enabled by an authentication process to be executed in a background via automatic exchange between the first device and the second device; in response to the initiating, causing the second device to transmit the authentication token to the first device over the local network; and in response to the causing, receiving the authentication token from the first device.
Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439